DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vergouw et al. (2007/0189857).
	With regard to claims 1 and 12, Vergouw discloses a clamp system/method (abstract) for supporting a pipe (7) on a vessel (1), comprising: a first clamp (11) for coupling to the pipe (para 0028); and a second clamp (5) for coupling to the pipe (para 0028), the second clamp disposed above the first clamp (fig. 1); wherein at least one of the first clamp or the second clamp is movable relative to the other of the first clamp or the second clamp (via tower 2; para 0028).
	With regard to claim 2, Vergoux further discloses at least one of the first clamp or the second clamp is movable along a longitudinal axis of the pipe to adjust a distance between the first clamp and the second clamp (fig. 3); and at least one of the first clamp or the second clamp is rotatable relative to the other of the first clamp or the second clamp in at least one plane parallel to the axis (para 0030 wherein clamp is suspended via cable).
	With regard to claim 4 Vergoux further discloses one or more actuators, each of the one or more actuators being coupled to the first clamp at a first end and coupled to the second clamp at a second end (cables and winches; para 0028).
	With regard to claim 5, Vergoux further discloses at least one of the first clamp or the second clamp is movable relative to the other of the first clamp or the second clamp by actuating the one or more actuators (paras 0028, 0030).
	With regard to claim 6, Vergoux further discloses an overhead structure (2) with the second clamp translatably coupled to the overhead structure (para 0030, fig. 3) and the first clamp rotatably coupled to the overhead structure (figs. 6-7).
	With regard to claim 13, Vergoux further discloses moving at least one of the first clamp or the second clamp comprises adjusting a distance between the first clamp and the second clamp (fig. 3).
	With regard to claim 14, Vergoux further discloses rotating at least one of the first clamp or the second clamp relative to the other of the first clamp or the second clamp in at least one plane parallel to the longitudinal axis of the pipe while the first clamp and the second clamp are clamped to the pipe (via tower 2).
	With regard to claim 15, Vergoux further discloses applying compressive stress to a section of the pipe between the first clamp and the second clamp (via clamps holding pipe).
	With regard to claim 17, Vergoux further discloses using a line and a sheave attached to the second clamp to move the second clamp relative to an overhead structure of the vessel (para 0028).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donkers et al. (WO 2018/044156 A1).
	With regard to claim 18, Donkers discloses a clamp, comprising: 
	a plurality of clamping layers (figs. 1-2) comprising one or more lower layers (lower clamps; fig. 2) and one or more upper layers (upper clamps; fig. 2) disposed above the one or more lower layers (fig. 2), each of the one or more lower layers comprising: one or more variable squeeze cylinders, and one or more actuating clamp members (pg. 7, lines 4-8); and wherein a pressure within each of the one or more variable squeeze cylinders is maintained at a constant value when the one or more actuating clamp members are in contact with a pipe (pg. 2, lines 16-21).
	With regard to claim 19, Donkers further discloses each of the one or more lower layers comprises one or more accumulators (fig. 2).
	With regard to claim 20, Donkers further discloses each of the one or more upper layers comprises one or more actuating clamp members to contact the pipe.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergouw et al. (2007/0189857) in view of Willis (8,807,872).
	With regard to claims 3 and 16, Vergouw discloses the invention substantially as claimed as well as the second clamp is rotatable relative to the first clamp as discussed above however is silent regarding and the first clamp being rotatable.
	Willis discloses a clamping system wherein the clamp (30) at the firing line (akin to Vergouw first clamp) is rotatable in two planes parallel to the axis (col. 8, lines 4-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vergouw and utilize the pivotable clamp as taught by Willis in order to adjust the angle at which the pipeline is laid.    

	With regard to claim 7, Vergouw discloses the invention substantially as claimed as well as the the second clamp is translatably coupled to the overhead structure through a plurality of actuators (paras 0028, 0030) however is silent regarding first clamp is rotatably coupled to the overhead structure through a plurality of links and a plurality of spherical bearings.
	Willis discloses a clamping system wherein the clamp (30) at the firing line (akin to Vergouw first clamp) is rotatable to the overhead structure through a plurality of links (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vergouw and utilize the pivotable clamp as taught by Willis in order to adjust the angle at which the pipeline is laid. With regard to the spherical bearings, it is well known to use spherical/ball bearing to allow rotation and it would have been obvious to utilize such means in order to prevent grinding of components.
    

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest actuators being coupled to one of the plurality of links at a first end and the overhead structure at a second end in combination with the limitations required by the parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
09/09/2022